40 A.3d 784 (2012)
304 Conn. 906
STATE of Connecticut
v.
CHARLOTTE HUNGERFORD HOSPITAL.
SC 18947
Supreme Court of Connecticut.
Decided April 4, 2012.
Stephen V. Manning and Donna R. Zito, in support of the petition.
Jane R. Rosenberg and Lynn D. Wittenbrink, assistant attorneys general, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 133 Conn.App. 479, 36 A.3d 252, is granted, limited to the following issue:
"Did the Appellate Court properly determine that the subpoena power conferred upon the claims commissioner by General Statutes § 4-151(c) permits him to subpoena documents from a respondent that has not been named as a party to the suit that the claims commissioner has been asked to authorize?"